Case 2:20-cr-00626-DWL Document 10 Filed 10/21/20 Page 1 of 1

 

 

 

    

 

 

 

PLE LODGED =
— z
AO 442 (Rev. 11/11) Arrest Warrant Y AecewRD COPY
\
NOV , 4
UNITED STATES DISTRICT COURT 06 2020 |
for the GLEAK U 8 DISTRICT COURT
., BieTIET OF ARIZONA
District of Arizona eam = OEPUTY |
Le 4) jars oe
United States of America
Vv. )
Brannen S. Mehaffey, ) Case No. CR-20-626-PHX-DWL

)

)

)

)

Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Brannen S. Mehaffey 2
who is accused of an offense or violation based on the following document filed with the court:

® Indictment © Superseding Indictment Ol Information © Superseding Information © Complaint
© Probation Violation Petition (J Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:
18:1956(a)(3)(B)-(C) and (c)(4)(A)(i) and (B) - Money Laundering

31:5324(a)(1),(3) and (d)(2) and 18:2(b) - Structuring Financial Transactions

 

 

 

Date: _ 10/14/2020 _lao«wf«®lM°«.
— ssuing officer's signature
City and state: Phoenix, Arizona M. Pruneau, Deputy Clerk
Printed name and title
cc: PTS

 

Return

 

This warrant was received on (date) 0/4. tet _ , and the person was arrested on (date) (0-2 ¢- 222
at (city and state) fies hie fx .

Date: (0 -tF- 2T0 a—--—mn”.|)/)>__

Arresting officer's signature

Printed name and title

 

 

 

 

 
